Exhibit 10.11

REIMBURSEMENT AND FEE AGREEMENT

THIS REIMBURSEMENT AND FEE AGREEMENT, effective as of June 29, 2011 (this
“Agreement”) by and among TNP SRATEGIC RETAIL TRUST, INC., a Maryland
Corporation (the “REIT”), TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (the “OP”), and TNP SRT CONSTITUTION TRAIL, LLC, a
Delaware limited liability company (the “Borrower”, and together with the “REIT”
and the “OP”, the “Company”) and ANTHONY W. THOMPSON, an individual
(the “Guarantor”).

WHEREAS, the Borrower, a direct and indirect wholly owned subsidiary of the OP
and the REIT, has obtained a loan from TL DOF III Holding Corporation (the
“Lender”), evidenced by a promissory in the aggregate principal amount of
$15,300,000 pursuant to that certain Credit Agreement dated as of June 29, 2011
(as the same may be amended, modified or supplemented from time to time, the
“Credit Agreement”) by and between the Borrower and the Lender.

WHEREAS, as a condition precedent to the extension of the financial
accommodations provided under the Credit Agreement, the Lender has required the
Guarantor to guaranty the obligations of the Borrower under the Credit
Agreement; and

WHEREAS, the parties hereto desire to formally evidence the obligation of the
Company to reimburse the Guarantor for any payment made by the Guarantor
pursuant to such guaranty under the Credit Agreement and the Company desires to
compensate the Guarantor for its guaranty of Borrower’s obligations and the
incurrence by the Guarantor of the liabilities under the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties hereto
agree as follows:

Section 1. Definitions. The following terms shall have the meanings set forth
below for the purposes of this Agreement:

“Other Taxes” means any stamp or documentary taxes or any other excise or
property taxes, charges or similar levies which arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement.

“Taxes” shall mean present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto.

Section 2. Reimbursement/Guaranty Fee.

(a) In the event the Guarantor makes any payment to the Lender pursuant to, or
in respect of, the Credit Agreement, the Company shall, within two business days
after the Company receives notice from the Guarantor that the Guarantor has made
such payment, reimburse the Guarantor in an amount equal to the amount so paid
by the Guarantor under the Credit Agreement.

(b) In consideration of, and as a fee for, providing the guaranty, the Company
agrees to pay the Guarantor, no later than 30 days following the effective date
of this Agreement, an upfront fee (the “Upfront Fee”) of $25,000. The Upfront
Fee shall not be refundable, shall be payable in immediately available funds and
shall not be subject to counterclaim or set-off for, or otherwise be affected
by, any claim or dispute relating to any other matter.

(c) In further consideration of, and as an additional fee for, providing the
guaranty, the Company agrees to pay the Guarantor a guaranty fee (the “Guaranty
Fee”), for so long as the Guarantor is obligated under the guaranty pursuant to
the Credit Agreement, calculated on a per annum basis of a year of 360 days and
for the actual number of days elapsed, equal to: (x) 0.25% multiplied by (y) the
weighted-average amount of borrowings outstanding under the Credit Agreement
during the term of the Credit Agreement. As soon as the same is available, but
no later than 25 days after each anniversary of the effective date of this
Agreement, the Company shall deliver to the Guarantor a detailed schedule
setting forth the dates and amounts of all borrowings and repayments made by the
Company under the Credit Agreement during such period. The Guaranty Fee shall be
calculated by the Guarantor promptly after receipt of such information. Payment
of the Guaranty Fee shall be made by the Company to the Guarantor on an annual
basis no later than 30 days after each anniversary of the effective date of this
Agreement for so long as the Guarantor is obligated under the guaranty pursuant
to the Credit Agreement.



--------------------------------------------------------------------------------

(d) In the event the Company fails to pay any amount hereunder when due, such
amount shall bear interest at a rate per annum equal to the one-month London
interbank offered rate published from time to time by the Wall Street Journal
plus 1.50% and such amount, together with such interest, shall be payable on
demand.

(e) The obligation to pay the foregoing amounts shall be (i) absolute and
unconditional and shall not be subject to any offset or counterclaim of any kind
whatsoever and (ii) shall be due and payable notwithstanding (A) any lack of
validity or enforceability of the documents and instruments evidencing the
Credit Agreement, the guaranty or any other agreement or instrument relating
thereto; (B) any change, restructuring or termination of the organizational
structure or existence of the Company; (C) any acts of any governmental or
quasi-governmental authority or regulatory body affecting the Company,
including, but not limited to, any economic, political, regulatory or other
events or any failure of any governmental or quasi-governmental authority or
regulatory body to permit the Company to comply with the terms of this
Agreement; or (D) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, the Company.

(f) (i) All payments by the Company under this Agreement shall be made free and
clear of, and without deduction or withholding for, any and all Taxes.

(ii) In addition, the Company shall pay any Other Taxes due in the present or
future.

(iii) The Company shall indemnify and hold harmless the Guarantor for the full
amount of Taxes or Other Taxes paid by the Guarantor and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. Payment under this indemnification shall be made within
five days from the date the Guarantor makes written demand therefor.

(iv) If the Company is required by law to deduct or withhold any Taxes or Other
Taxes from or in respect of any sum payable hereunder, then:

(1) the sum payable shall be increased as necessary so that after making all
required deductions or withholdings, the Guarantor receives an amount equal to
the sum it would have received had no such deductions or withholdings been made;
and

(2) the Company shall make such deductions or withholdings and pay the full
amount deducted to the relevant taxation or other authority in accordance with
applicable law.

(v) Within 30 days after the date of any payment by the Company of Taxes or
Other Taxes, the Company shall furnish to the Guarantor the original or a
certified copy of a receipt evidencing payment thereof, or other evidence of
payment satisfactory to the Guarantor.

(g) Simultaneously with the delivery by the Company to the Lender of its annual
and quarterly financial statements, if required, the Company shall deliver a
copy of same to the Guarantor. Within thirty days after receipt by the Company
of any notices, correspondence or other communications from the Lender, the
Company shall provide true and correct copies of such correspondence to the
Guarantor.

Section 3. Representations. The Company further represents to the Guarantor
that:

(a) Authorization. The Company has the right and power, and has taken all
necessary action to authorize it to execute, deliver and perform this Agreement
in accordance with its terms. This Agreement has been duly executed and
delivered by a duly authorized officer of the Company, and this Agreement is a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
generally the enforcement of creditors’ rights.

(b) Compliance of Documents with Laws, etc. The execution and delivery of this
Agreement and the Credit Agreement do not and will not, by the passage of time,
the giving of notice or otherwise: (i) require any government approval or
violate any applicable law relating to the Company; or (ii) conflict with,
result in a breach of or constitute a default under, the organizational
documents or by-laws of the Company, or any indenture, agreement or other
instrument to which the Company is a party or by which it or any of its
properties may be bound.

Section 4. Benefits. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns
(including any subsequent obligor under the guaranty pursuant to the Credit
Agreement). The Guarantor may assign its rights and remedies hereunder
(including the right to receive monies hereunder) to any person or entity
without the consent of the Company; provided, however, that the Guarantor shall
promptly notify the Company of any such assignment by the Guarantor of this
Agreement. The Company may not assign or transfer all or any part of this
Agreement or its obligations hereunder without the prior written consent of the
Guarantor.



--------------------------------------------------------------------------------

Section 5. Governing Law/Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE.

(b) THE COMPANY HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE
FEDERAL DISTRICT COURTS OF THE UNITED STATES LOCATED IN ORANGE COUNTY,
CALIFORNIA OR ANY STATE COURT LOCATED IN ORANGE COUNTY, CALIFORNIA IN CONNECTION
WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. TO
THE EXTENT THAT THE COMPANY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY (SOVEREIGN
OR OTHERWISE) FROM JURISDICTION OF ANY COURT OR FROM LEGAL PROCESS (WHETHER
THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS HEREUNDER.

(c) EACH OF THE COMPANY AND THE GUARANTOR WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

Section 6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 7. Notices. Notices to the Company shall be delivered to the address of
the Company set forth below the signature line therefor via fax, hand delivery
or overnight courier. All such notices shall be effective: (i) if faxed, upon
transmittal thereof (and a fax confirmation answer-back shall be deemed
conclusive evidence of such delivery), (ii) if hand delivered, when so delivered
and (iii) if via courier, upon receipt by the Guarantor of confirmation of
delivery from the courier.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Reimbursement and Fee
Agreement to be executed by their duly authorized officers as of the date first
above written.

 

TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation By:   

/s/ James R. Wolford

Name: James R. Wolford Title:  Chief Financial Officer, Treasurer and Secretary
TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, LP   By: TNP Strategic Retail Trust,
Inc., its general partner   By:   

/s/ James R. Wolford

  Name: James R. Wolford   Title:  Chief Financial Officer, Treasurer and
Secretary

TNP SRT CONSTITUION TRAIL, LLC, a Delaware limited liability company

 

By: STRATEGIC RETAIL OPERATING PARTNERSHIP, LP, it sole member

 

By: TNP Strategic Retail Trust, Inc., its general partner

By:   

/s/ James R. Wolford

Name: James R. Wolford Title:  Chief Financial Officer, Treasurer and Secretary
Address for Notices:

c/o TNP Strategic Retail Trust, Inc.

1900 Main Street

Suite 700

Irvine, California 92614

Fax (949) 252-0212

/s/ Anthony W. Thompson

Anthony W. Thompson

Address for Notices:

 

Anthony W. Thompson

Thompson National Properties, LLC

1900 Main Street

Suite 700

Irvine, California 92614

Fax (949) 252-0212

[Signature Page to Reimbursement and Fee Agreement]